                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

VICTOR MRAZ,

               Plaintiff,

v.                                                 Case No.: 2:18-cv-254-FtM-38NPM

I.C. SYSTEMS, INC.,

              Defendant.
                                          /

                                         ORDER1

       Before the Court is Defendant’s Offer of Judgment (Doc. 36-1), which Plaintiff

accepted (Doc. 36). The parties agreed to the Offer of $1,001 plus “an additional amount

for reasonable attorney’s fees and taxable costs incurred by Plaintiff, in [an] amount to be

determined by the Court if the parties are unable to come to an agreement.” (Doc. 36-1

at 1). Rule 68 allows parties to agree on “an offer to allow judgment on specified terms,

with the costs then accrued.” Fed. R. Civ. P. 68(a). Considering the accepted Offer, Rule

68, and relevant law, the Court will enter judgment in favor of Plaintiff and reserve

jurisdiction to determine reasonable attorney’s fees and costs, if necessary.          See

Arencibia v. Miami Shoes, Inc., 113 F.3d 1212, 1214 (11th Cir. 1997) (The “court properly

reserved jurisdiction in its final judgment to determine costs awardable.”). In the event


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
the parties cannot resolve the matter on their own, Plaintiff must file a motion for attorney’s

fees and costs within thirty days. And the Court may then enter an amended judgment

after resolution on the fees and costs.

       Accordingly, it is now

       ORDERED:

       1. The Clerk is DIRECTED to enter judgment in favor of Plaintiffs.

       2. The Clerk is DIRECTED to terminate all deadlines and pending motions.

       3. To enforce the accepted Offer of Judgment (Doc. 36-1), the Court RESERVES

          JURISDICTION to determine Plaintiff’s reasonable attorney’s fees and taxable

          costs, if necessary. Should the parties fail to resolve those matters on their

          own, Plaintiff must FILE a motion for attorney’s fees and costs on or before

          October 4, 2019.

       DONE and ORDERED in Fort Myers, Florida this 4th day of September, 2019.




Copies: All Parties of Record




                                              2
